Citation Nr: 1752549	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2016, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the record.  


REMAND

The Veteran contends that he was exposed to herbicides during his active service and that presumptive service connection is warranted for coronary artery disease and diabetes mellitus, type II.  His service records confirm that he served in the United States Air Force with a primary occupational specialty of inventory management specialist.  Personnel records further note service in Thailand from September 1967 to March 1969 at the Udorn Airfield and from August 1969 to June 1970 at the Nakhon Phanom Royal Thai Air Force Base (RTAFB).

He has asserted exposure while stationed at the Udorn and Nakhon Phanom RTAFBs in performance of his duties as a non-operational ready supply person assigned to maintenance who worked in a warehouse on the flight line.  He asserts that he was exposed to herbicides on the flight line while checking on the availability of parts for plane maintenance with mechanics, while talking to Royal Thai perimeter guards, and from walking through the perimeter gates.  

Additionally, the Veteran testified in August 2016 that he stepped foot in Saigon, Vietnam en route to Thailand in September 1967.  He reported the aircraft he was travelling on was shot at as it arrived in Saigon and he was required to deplane while it was inspected for damage.  He noted that he received hazard pay for the incident.  Based on the above, the Board finds additional development for Federal records containing proof of service in the Republic of Vietnam is warranted, specifically, any records documenting the receipt of hazard pay in September 1967.  See VA's Adjudication Manual (M21-1), Part IV, Subpart ii. 1.H.1.h (accessed October 31, 2017).

Further, the Board notes that a September 2011 formal finding of lack of sufficient information to request research of Agent Orange exposure was based on the Veteran's statement that he served in the North Vietnam area for approximately three years from his home base at the Udorn RTAFB.  As the Veteran has since provided additional detail on his claimed herbicide exposures in Thailand, the originating agency should also make any appropriate attempts to verify the Veteran's alleged herbicide exposure.  See M21-1, Part IV, Subpart ii. 1.H.5.b (accessed October 31, 2017).

Accordingly, the case is REMANDED for the following actions:

1.	Undertake all appropriate development to request any relevant pay records documenting the Veteran's receipt of hazard pay in September 1967.

2.	Undertake all appropriate development to verify the Veteran's alleged herbicide exposure in Thailand as outlined in M21-1, Part IV, Subpart ii, 1.H.5.b.  

The Veteran's reported incidents of exposure include: duties on the flight line warehouse requesting plane parts for maintenance; talking to Royal Thai perimeter guards; and walking through the perimeter gates.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


